Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
    Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
    303 K Street, Anchorage, Alaska, 99501, phone (907) 264-0608, fax (907) 264-0878, email
    corrections@appellate.courts.state.ak.us.



             THE SUPREME COURT OF THE STATE OF ALASKA

DEBORAH HARRIS,                              )
                                             )        Supreme Court No. S-15230
                    Appellant,               )
                                             )        Alaska Workers’ Compensation
                                             )        Appeals Commission No. 13-005
                                             )
    v.                                       )        OPINION
                                             )
MILLENNIUM HOTEL and NEW                     )        No. 6927 – July 25, 2014
HAMPSHIRE INSURANCE CO.,                     )
                                             )
                    Appellees.               )
                                             )


            Appeal from the Alaska Workers’ Compensation Appeals
            Commission, Laurence Keyes, Commission Chair.

            Appearances: Eric Croft, The Croft Law Office, Anchorage,
            and Peter Renn, Lambda Legal Defense and Education Fund,
            Inc., Los Angeles, California, for Appellant. Donald C.
            Thomas and Kendra E. Bowman, Delaney Wiles, Inc.,
            Anchorage, for Appellees. Sonja Redmond, Law Office of
            Sonja Redmond, Soldotna, and Kellie M. Fiedorek, Alliance
            Defending Freedom, Washington, D.C., for Amicus Curiae
            Alaska Family Action.

            Before: Fabe, Chief Justice, Winfree, Stowers, Maassen,
            and Bolger, Justices.

            BOLGER, Justice.
I.     INTRODUCTION

              The Alaska Workers’ Compensation Board denied a death benefit claim
filed by the decedent’s same-sex partner because the death benefit statute grants benefits
only to a worker’s “widow or widower” as defined by statute. The Board construed
these terms by applying the Marriage Amendment to the Alaska Constitution, which
defines marriage as “only between one man and one woman,” thus excluding a
decedent’s same-sex partner. Because this exclusion lacks a fair and substantial
relationship to the purpose of the statute, we conclude that this restriction on the statutory
definition of “widow” violates the surviving partner’s right to equal protection under the
law.
II.    FACTS AND PROCEEDINGS
              Kerry Fadely, a manager at the Millennium Hotel, was shot and killed at
work in October 2011. Millennium agreed that the death occurred in the course and
scope of Fadely’s employment. Deborah Harris filed a workers’ compensation claim for
death benefits in March 2012 as Fadely’s “dependant/spouse.” Millennium filed an
answer and notice of controversion denying benefits because it “ha[d] not received any
documentation” that Harris was Fadely’s wife or husband. Relying on Ranney v.
Whitewater Engineering,1 it also controverted benefits based on Harris’s status as an
“unmarried co-habitant.”
              Harris filed notice that she was challenging the constitutionality of the
statutory provisions of the Alaska Workers’ Compensation Act that limit eligibility for
death benefits to widows or widowers. Harris said she was the “surviving same-sex
partner” of Fadely and noted that they were “precluded from marrying each other under
Alaska law.” Harris asked the Board to issue a final decision so that she could appeal the


       1
              122 P.3d 214 (Alaska 2005).

                                             -2-                                        6927
constitutional issue, given that the Board lacked the authority to determine whether the
statute violated her equal protection rights. She attached documentary evidence as well
as several affidavits to support her factual assertions and “preserve[] any factual context
for later judicial review.”
              In Harris’s affidavit, she described her relationship with Fadely as “an
exclusive, committed, and financially interdependent relationship” that had spanned more
than 10 years. For most of those years, the couple lived in Alaska. She said that she and
Fadely had exchanged rings in 2005 and referred to each other as spouses or partners.
Harris also stated that she and Fadely had joint credit cards and shared responsibility for
household expenses, that they had raised their children from prior relationships together,
and that they would have married if they had been able to. Harris attached an affidavit
of domestic partnership that she and Fadely had completed in 2008 for another employer;
completing the affidavit permitted Harris to be enrolled in Fadely’s employer’s medical
and dental plans. In the affidavit, they attested that they met the requirements of domestic
partnership as listed in the document as of June 1, 2002.
              The parties submitted stipulated facts to the Board and asked the Board to
make a decision without an oral hearing. Millennium acknowledged that Fadely’s death
was compensable, but it disputed Harris’s claim that she and Fadely were “in a same-sex
relationship that could justify a conferral of rights or benefits” and noted that the two
were “not married to one another as required under the [Alaska Workers’ Compensation]
Act and as defined under Alaska law.” The parties agreed that the Board did not need to
consider Harris’s evidence to decide her claim and also agreed that the Board lacked the
authority to decide constitutional questions.
              The Board decided that Harris was not entitled to benefits because at the
time of Fadely’s death “[Harris] and [Fadely] were not, and could not be married to one



                                            -3-                                       6927

another in Alaska.” The Board declined to address Harris’s constitutional arguments
because it lacked jurisdiction to do so.
              Harris appealed to the Alaska Workers’ Compensation Appeals
Commission, again asserting her constitutional claim but acknowledging that the
Commission did not have jurisdiction to declare a statute unconstitutional.           The
Commission agreed it lacked jurisdiction to resolve the constitutional question, but it
affirmed the Board’s decision that Harris was not entitled to death benefits because she
did not qualify as a widow or widower as defined in the Alaska Workers’ Compensation
Act. The Commission also noted that Ranney precluded an award of benefits to
unmarried cohabitants of deceased employees.
              Harris appeals the Commission’s decision to this court.
III.   STANDARD OF REVIEW
              We apply our independent judgment when we interpret constitutional
provisions and statutes.2 Statutes are presumed to be constitutional, and the person
challenging a statute’s constitutionality has the burden of showing that the statute is
unconstitutional.3 An equal protection challenge involves resolution of several questions,
most of which are questions of law.4 We apply our independent judgment to questions
of law, adopting the rule of law that is most persuasive in light of precedent, reason, and
policy.5




       2
             State v. Schmidt, 323 P.3d 647, 655 (Alaska 2014) (quoting Alaska Civil
Liberties Union v. State, 122 P.3d 781, 785 (Alaska 2005)).
       3
              State, Dep’t of Revenue v. Andrade, 23 P.3d 58, 71 (Alaska 2001).
       4
              See Schmidt, 323 P.3d at 655.

       5
              Id. 


                                            -4-                                      6927

IV.    DISCUSSION
              Harris argues that the denial of death benefits to her violates her right to
equal protection under both the Alaska and the United States Constitutions. She
additionally argues that the denial of death benefits to her unconstitutionally infringes on
her rights to liberty and privacy under both constitutions. With regard to the Alaska
Constitution, she contends that Alaska Civil Liberties Union v. State6 (ACLU) controls the
result in this case.
              Millennium argues that the Marriage Amendment7 should be interpreted to
preclude same-sex couples from receiving death benefits under the Alaska Workers’
Compensation Act. Millennium also contends that Ranney v. Whitewater Engineering8
controls the result in this case and that Harris’s equal protection rights are not violated.
       A.     The Marriage Amendment Does Not Preclude Harris’s Claim.
              Our recent decision in State v. Schmidt addressed the question whether the
Marriage Amendment barred a similar equal protection claim.9 In Schmidt we rejected
the State’s argument that the Marriage Amendment foreclosed an equal protection
challenge by same-sex couples to a real property tax statute that gave certain tax-
exemption benefits to married couples.10 We stated there that “the Marriage Amendment
does not explicitly or implicitly prohibit the State from offering the same property tax




       6
              122 P.3d 781 (Alaska 2005).
       7
              Alaska Const. art. I, § 25.
       8
              122 P.3d 214 (Alaska 2005).
       9
              323 P.3d 647 (Alaska 2014).
       10
              Id. at 656-59.

                                            -5-                                       6927

exemption to an eligible applicant who has a same-sex domestic partner that the State
offers to an eligible applicant who has a spouse.”11
             Just as the State argued in Schmidt, Millennium contends that the Marriage
Amendment must be interpreted as prohibiting the State from offering to same-sex
couples any benefits available to married couples. Millennium offers no legislative
history for the amendment itself, relying instead on the history of the enactment of
AS 25.05.013. Alaska Statute 25.05.013(b) provides: “A same-sex relationship may not
be recognized by the state as being entitled to the benefits of marriage.”
             Millenium’s contention here is substantially similar to an argument
presented and rejected in Schmidt. As we stated in Schmidt, the ballot measure “said
nothing about denying or limiting benefits” and “did not refer to, quote, or paraphrase
AS 25.05.013(b).”12        We also observed in both ACLU 13 and Schmidt14 that an
interpretation of the Marriage Amendment like the one Millennium proposes could
violate the federal equal protection clause as interpreted in Romer v. Evans.15 We
conclude that the Marriage Amendment does not bar consideration of Harris’s equal
protection claim.




      11
             Id. at 658.
      12
             Id. at 657.
      13
             Alaska Civil Liberties Union v. State, 122 P.3d 781, 786 n.20 (Alaska 2005).
      14
323 P.3d at 657 n.42 (citations omitted).
      15
             517 U.S. 620 (1996).

                                           -6-                                     6927

       B.	    The Death-Benefits Provision Of The Alaska Workers’ Compensation
              Act Violates Harris’s Equal Protection Rights Under The Alaska
              Constitution.
              In an equal protection challenge under the Alaska Constitution, the party
seeking to show a violation must “show either that facially neutral state action has a
discriminatory purpose or that the state action is facially discriminatory.”16 We held in
both Schmidt and ACLU that statutes making benefits available solely to spouses were
facially discriminatory.17 The Alaska Workers’ Compensation Act provides death
benefits to widows and widowers in the event of a work-related death.18 Like the tax-
exemption statute in Schmidt, the workers’ compensation statute creates a classification
between married and unmarried couples.19 And, as in Schmidt, the statute and Marriage
Amendment together prevent same-sex couples from obtaining workers’ compensation
benefits to the same extent as married couples because same-sex couples are precluded
from marrying in Alaska or having their out-of-state marriages recognized.20 Based on
our decisions in Schmidt and ACLU, we hold that the workers’ compensation statute
facially discriminates between same-sex and opposite-sex couples.




       16	
              Schmidt, 323 P.3d at 659 (citations omitted).
       17	
              Id. at 659-60; Alaska Civil Liberties Union, 122 P.3d at 788-89.
       18
               AS 23.30.215(a). AS 23.30.395(40) defines “widow” as “includ[ing] only
the decedent’s wife living with or dependent for support upon the decedent at the time of
death, or living apart for justifiable cause or by reason of the decedent’s desertion at such
a time.” The definition of “widower” in AS 23.30.395(41) is similar.
       19
              See Schmidt, 323 P.3d at 659.
       20
              See id.

                                            -7-	                                       6927

              We next consider whether “the challenged law treats similarly situated
persons differently.”21 Harris argues that the workers’ compensation statute treats same-
sex and opposite-sex couples differently because opposite-sex couples “can become
eligible for benefits by marrying” while same-sex couples “are denied any means of
accessing death benefits.” Harris contends that she and Fadely were “similarly situated
to married different-sex couples in every relevant respect,” including their financial
interdependence and commitment to each other. In response, Millennium relies on
Ranney v. Whitewater Engineering22 to argue that the workers’ compensation statute is
“marriage-neutral” with respect to death benefits and is therefore “neutral on the issue of
whether one’s sexual orientation affects eligibility for death benefits.”
              Ranney involved a constitutional challenge to the death-benefits provisions
of the Alaska Workers’ Compensation Act by a woman who for four years had cohabited
with, but never married, her boyfriend.23 There was no dispute that the couple could have
married — by the time of the man’s death, the two had become engaged — but they did
not.24 We held that the limitation on benefits to married persons did not violate the
woman’s right to equal protection under the Alaska Constitution because the distinction
the legislature made between married and unmarried couples there was an instance of
permissible legislative line drawing that bore a fair and substantial relationship to the
purpose of “provid[ing] benefits in a manner that is ‘quick, efficient, fair, and




       21
              Id. at 660 (citation and internal quotation marks omitted).
       22
              122 P.3d 214 (2005).
       23
              Id. at 216.
       24
              Id.

                                            -8-                                      6927

predictable,’ at a reasonable cost to the employer.”25 We explained that “the legislature
has determined that legal marriage is an adequate proxy for the more particularized
inquiry concerning whether a relationship is serious enough or a partner is sufficiently
dependent to justify awarding benefits.”26
             Ranney does not control the result in this case: The classes that we are
comparing are different and are treated differently. Just as in ACLU and Schmidt, here
“the proper comparison is between same-sex and opposite-sex couples” rather than
between married and unmarried couples.27 The Alaska Workers’ Compensation Act itself
may deny death benefits to all unmarried individuals, but as we observed in ACLU,
unmarried opposite-sex couples “have the opportunity to obtain these benefits, because
[they] are not prevented by law from marrying.”28 Unlike the survivor in Ranney, Harris
could not legally marry her partner in Alaska or have an out-of-state marriage recognized
here because of the Marriage Amendment.29


      25
             Id. at 223.
      26
             Id. at 221.
      27
             Alaska Civil Liberties Union v. State, 122 P.3d 781, 788 (Alaska 2005),
quoted in State v. Schmidt, 323 P.3d 647, 661 n.72 (Alaska 2014).
      28
             Id.
      29
              Alaska Const. art. I, § 25. See also Alaska Civil Liberties Union, 122 P.3d
at 786 (interpreting Marriage Amendment). Millennium also asserts that “Alaska does
not recognize common law marriage” to support its argument. Marriages that occur in
Alaska must be ceremonial to be valid, AS 25.05.011(b), but we have never decided that
Alaska cannot recognize a common law marriage valid in another state. See Burgess
Constr. Co. v. Lindley, 504 P.2d 1023, 1026 (Alaska 1972) (Erwin, J., concurring)
(discussing “the conflicts of law principle that the validity of a marriage is determined
by the law of the place where contracted” with regard to common law marriage (citing
Loughran v. Loughran, 292 U.S. 216 (1934))). See also Weber v. State, Dep’t of
                                                                            (continued...)

                                             -9-                                    6927

             Harris argues that she and Fadely were financially interdependent and in a
personally committed relationship, just like a married couple. Millennium does not
directly contest this assertion. We considered and accepted similar arguments in ACLU
and Schmidt, noting that many same-sex couples have “the same level of love,
commitment, and mutual economic and emotional support” as married couples and
“would choose to get married if they were not prohibited by law from doing so.”30 We
thus hold that, for purposes of equal protection analysis here, committed same-sex
surviving partners are similarly situated to widows or widowers, and that the death-
benefits provision of the Alaska Workers’ Compensation Act, together with the Marriage
Amendment, treat these similarly situated groups differently.
             Under Alaska’s equal protection analysis, we next consider “what weight
should be afforded the constitutional interest impaired by the challenged enactment.”31
Harris asks this court to apply a heightened level of scrutiny because, she argues, the
statute “infringes upon substantial liberty interests” and because “the State has employed
a classification based on both sexual orientation and sex.” Relying on many federal
cases, Harris argues that “differential treatment of individuals based on their sexual
orientation warrants heightened scrutiny” under both the Alaska and U.S. Constitutions.
Millennium argues that the interest involved is an economic interest entitled to only
minimum scrutiny. Amicus Alaska Family Action similarly maintains that sexual

      29
              (...continued)
Revenue, Mem. Op. & J. No. 1188, 2004 WL 2486271 at *1 (Alaska Nov. 3, 2004)
(noting that Alaska court granted divorce to couple whose common law marriage had
been recognized by Texas).
      30
             Alaska Civil Liberties Union, 122 P.3d at 791, quoted in Schmidt, 323 P.3d
at 661.
      31
              Schmidt, 323 P.3d at 662 (quoting Alaska Civil Liberties Union, 122 P.3d
at 789) (internal quotation marks omitted).

                                          -10-                                      6927

orientation should not be considered a suspect or quasi-suspect classification subject to
more exacting review.
              We have previously applied minimum scrutiny to workers’ compensation
benefits in equal protection challenges because they are economic benefits.32 And
because the minimum scrutiny that applies to economic challenges is sufficient to resolve
this case, we do not need to consider Harris’s argument that we should apply the
heightened scrutiny that applies to other types of discrimination.33
              After identifying the nature of the constitutional interest, we consider “the
purposes served by [the] challenged statute.”34 When the individual interest is economic,
the State’s objectives must be legitimate.35 We have held that the purpose of the workers’
compensation act is “to ‘ensure the quick, efficient, fair and predictable delivery of
indemnity and medical benefits to injured workers at a reasonable cost to employers’ ”
and that this purpose is legitimate.36




       32
             See, e.g., Ranney v. Whitewater Eng’g, 122 P.3d 214, 223 (Alaska 2005)
(quoting Williams v. State, Dep’t of Revenue, 895 P.2d 99, 104 (Alaska 1995)).
       33
              Schmidt, 323 P.3d at 663 (citation omitted).
       34
            Id. at 662 (quoting Alaska Civil Liberties Union, 122 P.3d at 789) (internal
quotation marks omitted).
       35
              Id. (citation omitted).
       36
            Ranney, 122 P.3d at 223 (quoting Meek v. Unocal Corp., 914 P.2d 1276,
1281 (Alaska 1996)).

                                           -11-                                      6927

              The next step is “an evaluation of the state’s interest in the particular means
employed to further its goals.”37 “At the low end of the sliding scale, we have held that
a substantial relationship between means and ends is constitutionally adequate.”38
              Harris argues that there is no substantial relationship between means and
ends in her case. She identifies cost savings, administrative efficiency, and promoting
marriage as purposes for the exclusion of same-sex couples from workers’ compensation
death benefits. In response, Millennium contends that the purpose of the act is not limited
to compensating injured workers and their dependents, and that we should also recognize
that the statute is intended to promote the quick and efficient delivery of benefits to
injured workers at a reasonable cost.39 Millennium’s arguments further address cost
savings and administrative efficiency.
              In Ranney, we said that “compensating dependents is not the act’s singular
purpose,”40 identifying the “broader purpose” of providing indemnity benefits through “a
system of compensation that is ‘quick, efficient, fair and predictable.’ ” 41            But
compensating dependents of workers who die from work-related injury is nonetheless a
purpose of the act: Death benefits are one type of indemnity benefits, and the statute
requires some type of dependency for eligibility. The definition of “married” in the
statute “includes a person who is divorced but is required by the decree of divorce to



      37
              Schmidt, 323 P.3d at 662-63 (quoting Alaska Civil Liberties Union, 122 P.3d
at 789) (internal quotation marks omitted).
       38
              Id. (citation and internal quotation marks omitted).
       39
             Millennium does not dispute that the classification here does not bear a fair
and substantial relationship to a goal of promoting marriage.
       40
              Ranney, 122 P.3d at 220.
       41
              Id.

                                            -12-                                       6927
contribute to the support of the former spouse,”42 and the definition of “widow” requires
that the survivor either live with or be dependent on the deceased worker.43
               Harris argues that the administrative burden and actual costs related to
determining whether a surviving partner in a same-sex couple should get workers’
compensation death benefits will be low simply because (1) there are not as many same-
sex couples as there are opposite-sex couples and (2) work-related deaths are relatively
infrequent. While arguing that cost savings are not a valid reason to deny equal
treatment, she concludes that “the cost of equality is minimal in this context.”
Millennium responds by arguing that requiring marriage as a condition of eligibility for
death benefits is permissible legislative line-drawing and by pointing out that Ranney
recognized the cost to employers as a legitimate interest that we should consider.
Millennium does not otherwise identify how denial of benefits to same-sex couples who
are barred by law from marriage bears a substantial relationship to the statutory purposes
identified in Ranney.
               We agree with Harris that the interests we identified and discussed in
Ranney were substantially similar to the interests we discussed in ACLU: cost savings
and administrative convenience, although the focus in Ranney was on administrative
convenience.     In Ranney we observed that the legislature could have required an
individualized inquiry in every workers’ compensation death-benefits case but chose
instead to use marriage as “an adequate proxy for the more particularized inquiry
concerning whether a relationship is serious enough or the partner is sufficiently
dependent to justify awarding benefits.”44 Use of a proxy was justified because “the



      42
               AS 23.30.395(25).
      43
               AS 23.30.395(40).
      44
               Ranney, 122 P.3d at 221.
                                          -13­                                      6927
potentially increased precision of requiring an ad hoc decision in all cases would be so
administratively costly that the system would be better served by using a more formal
rule . . . for determining which relationships require the payment of benefits.”45
             Acknowledging that marriage may serve as an adequate proxy for opposite-
sex couples, Harris contends that it cannot serve as a proxy for same-sex couples because
same-sex couples are absolutely prohibited from marrying under Alaska law. We agree
with Harris that for same-sex couples marriage cannot serve as the way to determine
whether their relationships are “serious enough”46 or the survivor is “sufficiently
dependent to justify awarding benefits” 47 and that an individualized inquiry will be
needed.    As Harris points out, the statute already requires the Board to make
individualized inquiries in some cases because the statute limits benefits to widows and
widowers who are “living with or dependent for support upon” the worker at the time of
the worker’s death,48 and there are a number of Board decisions demonstrating this
point.49 The Board thus has the administrative capacity to make the type of factual
determinations required to establish whether a same-sex couple’s relationship should
qualify for death benefits.50 And unlike the challenge in Ranney our decision does not

      45
             Id. (emphasis added).
      46
             Id.
      47
             Id.
      48
             AS 23.30.395(40).
      49
              See, e.g., Tonkovich v. Serino, Inc., AWCB Dec. No. 08-0137 (July 24,
2008) (finding eligibility for death benefits because spouses were separated for
“justifiable cause”); Reynolds v. GBR Equip., Inc., AWCB Dec. No. 05-0345 (Dec. 22,
2005) (denying death benefits to surviving ex-wife of deceased employee because she
failed to show she was living with or dependent on decedent).
      50
             We leave it to the Board to consider the relevant factors for an award of
                                                                         (continued...)
                                         -14-                                    6927
require a particularized inquiry in all cases because we do not disturb our holding that
marriage is a valid proxy for those couples who can lawfully marry. We therefore
conclude that the exclusion of same-sex couples from the possibility of qualifying for
death benefits is not substantially related to the goal of administrative efficiency.
              The other governmental interest that the parties discuss is cost savings.
Permitting surviving partners involved in an intimate, committed, financially
interdependent same-sex relationship to apply for workers’ compensation death benefits
may increase costs. By increasing the number of potentially eligible dependents, the
costs to employers could increase both because the pool of people who potentially qualify
for benefits may expand and because there may be more contested hearings. But we held
in Schmidt that “cost savings alone are not sufficient government objectives under our
equal protection analysis.”51 And we agree with Harris that the number of cases involving
surviving same-sex partners will likely be limited: The total number of death claims in
Alaska is small,52 and according to the United States Census Bureau, the percentage of



       50
              (...continued)
death benefits to a surviving same-sex partner of a deceased worker, but we note that the
State has promulgated regulations for its employees to use when enrolling their same-sex
partners in insurance programs. 2 Alaska Administrative Code (AAC) 38.010 (2012).
These regulations may provide some guidance to the Board in evaluating the evidence.
Among the factors the State lists are that the couple be in an exclusive, committed, and
intimate relationship for at least 12 months, that the couple reside together, and that they
share financial obligations. 2 AAC 38.010(b).
       51
            State v. Schmidt, 323 P.3d 647, 663 (Alaska 2014) (quoting Herrick’s Aero-
Auto-Aqua Repair Serv. v. State, Dep’t of Transp. & Pub. Facilities, 754 P.2d 1111, 1114
(Alaska 1988)) (internal quotation marks omitted).
       52
             In 2012, for example, there were 30 workplace deaths. Sara Verrelli,
Workplace Deaths in Alaska, ALASKA ECON . TRENDS (Alaska Dep’t of Labor &
Workforce Dev., Juneau, Alaska), Dec. 2013, at 11, available at http://www.labor.alaska.
gov/research/trends/dec13art2.pdf.
                                        -15-                                       6927
same-sex couple households in Alaska in the 2010 census was less than one percent of
all households.53
              In contrast to the position advocated in Ranney, an individualized inquiry
will not be needed in all death-benefits cases because marriage is still an appropriate
proxy for opposite-sex couples.54 Nor will allowing same-sex partners access to death
benefits make workers’ compensation benefits slower or less predictable for opposite-sex
couples.55 In short, denying same-sex couples access to death benefits under the workers’
compensation statute does not bear a fair and substantial relationship to the purposes of
the act as identified in Ranney.56
              Harris provided affidavits and other documentary evidence to provide a
factual context for purposes of appeal, but the Board has not yet considered this evidence
because Harris was not lawfully married to Fadely at the time of Fadely’s death. We
therefore remand this case for further proceedings.




       53
             Martin O’Connell & Sarah Feliz, Same-sex Couple Household Statistics
from the 2010 Census Appendix Table 1a (U.S. Bureau of Census, Soc., Econ. & Hous.
Statistics Div., SEHSD Working Paper No. 2011-26, 2011), available at
http://www.census.gov/hhes/samesex/data/decennial.html (follow “Detailed Tables”
hyperlink under Other Technical and Analytical Reports).
       54
              Cf. Ranney v. Whitewater Eng’g, 122 P.3d 214, 221 (2005) (pointing out
cost of “requiring an ad hoc decision in all cases”).
       55
              Cf. id. at 220-21 (noting that requiring “fact-intensive inquiry could
substantially delay the award of benefits”).
       56
            As noted above, because the statutory classification in conjunction with the
Marriage Amendment does not survive minimum scrutiny, we do not need to reach the
question whether heightened scrutiny should apply or perform an analysis under federal
law.
                                        -16-                                       6927
V.    CONCLUSION
            Based on the foregoing, we VACATE the decision of the Alaska Workers’
Compensation Appeals Commission denying Harris’s claim for death benefits and
REMAND to the Commission for further proceedings consistent with this opinion.




                                       -17-                                  6927